Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00853-CR

                                       Cassandra CRIOYOS,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR9696
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 8, 2013

DISMISSED

           Pursuant to a plea bargain agreement, appellant Cassandra Crioyos pleaded nolo

contendere to the offense of injury to a child. The trial court imposed sentence and signed a

certificate stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See

TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which

includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been

filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows

the defendant has the right of appeal has not been made part of the record.” Id.
                                                                                      04-13-00853-CR


       The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing she has the right to appeal were made part of the appellate record within

thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,

pet. ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating he has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX.

R. APP. P. 25.2(d).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-